Citation Nr: 0113245	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968, with service in the Republic of Vietnam.  He died on 
July [redacted], 1999.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (RO).   


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to 

constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The list of diseases includes 
respiratory cancers.  38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 and who has 
a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service, and that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the veteran was exposed to a herbicide agent during 
active service.  Malignant neoplasms of the respiratory 
system are rated under 38 C.F.R. § 4.97, Diagnostic Code 6819 
(2000).

The veteran's death certificate listed the immediate cause of 
death as liver failure due to or as a consequence of 
metastatic atypical carcinoid cancer.  "Carcinoid" is 
defined as a yellow, circumscribed tumor arising from 
enterochromalfin cells, usually in the small intestine, 
appendix, stomach, or colon and less commonly in the 
bronchus.  Dorland's Illustrated Medical Dictionary 265 (28th 
ed., 1994).

In June 1999, prior to the veteran's death, physicians at the 
division of anatomic pathology of the Mayo Clinic, who were 
consulted by the veteran's treating physicians, examined 
material from a submandibular mass and retroperitoneal fine-
needle aspirations and offered an opinion that the veteran 
had a grade 2 neuroendocrine carcinoma or atypical carcinoid 
tumor and that the lung was probably the most likely site of 
origin.  In July 2000, a private specialist in 

oncology stated that it was his best belief and that of the 
Mayo Clinic pathologists that the veteran's fatal cancer 
started in his lung.  The veteran had sought treatment for a 
submandibular mass (later found to be malignant) in late 
October 1998 and stated at that time that he had noticed the 
mass 2 or 3 weeks earlier.

With consideration of the medical evidence in this case, the 
question arises whether the veteran developed a respiratory 
cancer within 30 years of his presumed exposure to herbicide 
agents in Vietnam.  38 C.F.R. § 3.307(a)(6).  His DD Form 214 
indicates that he served a total of one year, seven months, 
and nine days in Vietnam, but does not state his date of 
departure from Vietnam.  The appellant has stated that he 
left Vietnam after a second tour of duty there in March 1968.  
However, the claims file does not contain the veteran's 
service personnel records showing the veteran's date of 
departure from Vietnam.  The Board finds that such 
information would be pertinent to the appellant's claim, and 
that the VCAA requires that it be obtained.  This case will, 
therefore, be remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should obtain a copy of the 
veteran's DA 
Form 20, Army personnel record.

Following completion of this action, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




